Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 23, 2015

The Court of Appeals hereby passes the following order:

A15A2053. SUNIL SHAMJI JUNGAWALLA v. THE STATE.

      Sunil Shamji Jungawalla was convicted of criminal attempt to commit
aggravated child molestation, criminal attempt to commit child molestation, and
computer and electronic child exploitation. He filed a timely motion for new trial,
which the trial court denied on April 29, 2015. Jungawalla filed his notice of appeal
on June 1, 2015. This notice of appeal is untimely.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Jungawalla filed his notice of appeal 33 days after entry of the order he seeks
to appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      We note, however, that Jungawalla was represented by counsel at trial and may
be entitled to pursue an out-of-time appeal. He is therefore informed of the following
in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This
appeal has been dismissed because you failed to file a timely notice of appeal. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court grants your request, you will have 30 days from the entry of
that order to file a notice of appeal referencing your conviction. If the trial court
denies your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to Jungawalla and
to Jungawalla’s attorney, and the latter is also directed to send a copy to Jungawalla.

                                        Court of Appeals of the State of Georgia
                                                                             07/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.